ORDER

PER CURIAM.
Joseph Hughes appeals the judgment denying his motion to relieve him from the requirement of a prior consent judgment that he rent rooms on a monthly basis only. The prior consent judgment was entered pursuant to the City’s petition to enjoin a public nuisance based on repeated arrests at Hughes’ hotel for prostitution and drug dealing. In denying Hughes’ motion for relief, the trial court incorporated the terms of the consent judgment into a permanent injunction.
Mr. Hughes’ brief does not comply with Rule 84.04 and is virtually incomprehensible. To the extent the arguments advanced are understandable, they are without merit. We find no error of law. An extended opinion would be of no precedential value. We affirm the judgment pursuant to Rule 84.16(b).